                   Case 3:18-cv-02058-AC      Document 1       Filed 11/28/18      Page 1 of 17




       Jacob Johnstun, OSB No. 162146, jjohnstun@johnstuninjurylaw.com
       JOHNSTUN INJURY LAW LLC
       1935 St. Helens Street, Suite A
       St. Helens, Oregon 97051
       Telephone: (503) 410-3572
       Facsimile: (503) 389-1548

              Attorney for Plaintiff




                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
                                        PORTLAND DIVISION


       SANDRA ANDERSON, Personal
       Representative of the Estate of BETTY                    Case No. 3:18-cv-2058
       NEWELL, and SANDRA ANDERSON,
                                                                COMPLAINT
                             PLAINTIFFS,
                                                                Civil Rights Violations;
              v.                                                4th/14th Amendment
                                                                Arrest without Probable Cause;
       BRYAN CUTRIGHT; JOHN DOES 1-6,                           Wrongful Death
       as individuals; and COLUMBIA
       COUNTY, an Oregon municipality.                          42 U.S.C. § 1983

                             DEFENDANTS.                        JURY TRIAL REQUESTED

              Plaintiff Sandra Anderson, on behalf of herself and her deceased mother, Betty Newell,

       alleges as follows:



                                       INTRODUCTORY STATEMENT

                                                       1.

              This action is filed by Plaintiffs under 42 U.S.C. § 1983 and ORS 30.265, for events

       occurring on or about February 22nd – 23rd, 2017, alleging arrest without probable cause, due

       process violations, including parental loss and loss of a parent, and unconstitutional custom,
                                                                 Johnstun Injury      Johnstun Injury Law LLC
                                                                       Law LLC        1935 St. Helens Street, Suite A
Page 1 - COMPLAINT                                                                    St. Helens, OR 97051
                                                                                      Ph: 503.410.3572
                                                                                      Fax: 503.389.1548
                 Case 3:18-cv-02058-AC           Document 1       Filed 11/28/18       Page 2 of 17




       policy or procedure, in violation of the Fourth and Fourteenth Amendments to the United States

       Constitution, along with the state tort of wrongful death. These claims arise from the

       unconstitutional and false arrest of plaintiff Sandra Anderson (Plaintiff Anderson), who was

       dutifully and lovingly caring for her ailing mother, Betty Newell (Plaintiff Newell), from within

       her own home, until defendants unjustifiably and without probable cause arrested Plaintiff

       Anderson and forcibly removed Plaintiff Newell from her residence, thereby inflicting shock and

       emotional trauma upon Plaintiff Newell, which in her weak and fragile state, did cause her

       untimely death on February 28th, 2017.

                                         JURISDICTION AND VENUE

                                                          2.

               This court has jurisdiction over Plaintiffs’ claims of violations of federal Constitutional

       Rights under 28 U.S.C. §§ 1331 and 1343.

                                                          3.

               Venue is proper under 28 U.S.C. § 1391(b), in that one or more of the defendants reside

       in the District of Oregon and plaintiff’s claims for relief arose in this district.

                                                          4.

               The court has supplemental jurisdiction over plaintiffs’ pendent state law claims under 28

       U.S.C. § 1367.

                                                     PARTIES

                                                          5.

               Plaintiff Anderson is the daughter of decedent Plaintiff Newell. Plaintiff Anderson and

       Plaintiff Newell lived in Columbia County at all relevant times.




                                                                     Johnstun Injury         Johnstun Injury Law LLC
                                                                           Law LLC           1935 St. Helens Street, Suite A
Page 2 - COMPLAINT                                                                           St. Helens, OR 97051
                                                                                             Ph: 503.410.3572
                                                                                             Fax: 503.389.1548
                Case 3:18-cv-02058-AC          Document 1        Filed 11/28/18      Page 3 of 17




                                                         6.

              Defendant Bryan Cutright (Mr. Cutright) is a certified employee of the Oregon

       Department of Human Services (DHS). He is sued in his individual capacity. At all material

       times, Mr. Cutright was acting under the color of law.

                                                         7.

              Defendant John Doe #1 is believed to be Mr. Cutright’s employment supervisor, also an

       employee of DHS. John Does #2-6 are believed to be officers of the Columbia County Sheriff’s

       Office. They are all sued in their individual capacities. At all material times, John Does 1-6

       were acting under the color of law.

                                                         8.

              Defendant Columbia County (County) is a municipality of the State of Oregon, and is a

       person for purposes of 42 U.S.C. §1983.

                                          MONELL ALLEGATIONS

                                                         9.

              Based upon the principles set forth in Monell v. New York City Department of Social

       Services, 436 U.S. 658 (1978), County is liable for all injuries sustained by plaintiffs as set forth

       herein. County bears liability because its policies, practices and/or customs caused plaintiffs’

       injuries. County has condoned an ongoing pattern of severe action before a fair and thorough

       investigation could possibly justify such conduct.




                                                                   Johnstun Injury      Johnstun Injury Law LLC
                                                                         Law LLC        1935 St. Helens Street, Suite A
Page 3 - COMPLAINT                                                                      St. Helens, OR 97051
                                                                                        Ph: 503.410.3572
                                                                                        Fax: 503.389.1548
                 Case 3:18-cv-02058-AC           Document 1     Filed 11/28/18      Page 4 of 17




                                                     FACTS

                                                       10.

                Plaintiff Anderson worked as a medical assistant for approximately twenty years.

       Plaintiff Anderson developed a strong reputation for being “hard-working, conscientious,

       compassionate, and a stickler for following the rules,” as one doctor put it.

                                                       11.

                Despite having a full-time job, Plaintiff Anderson became more and more involved in her

       ailing mother’s care. Many times, Plaintiff Anderson would only be able to get between four and

       five hours of sleep before her next shift because she had been so busy tending to her mother’s

       needs.

                                                       12.

                On July 12th, 2016, Plaintiff Anderson called Kaiser Permanente (Kaiser) to report the

       presence of bed sores on Plaintiff Newell. Kaiser made numerous recommendations, to which

       Plaintiff Anderson strictly followed. On July 20th, 2016, Plaintiff Anderson called Kaiser again

       and requested hospice services for Plaintiff Newell. The request was approved. For the date of

       December 13th, 2016, the hospice records say “Daughter continues to provide loving, nurturing

       care.” Also in December 2016, a DHS representative observed the care Plaintiff Anderson was

       giving to her mother, and commended her for the good job she was doing.

                                                       13.

                Near the end of 2016, Plaintiff Anderson made the decision to take an early retirement in

       order to care for her mother full time.




                                                                  Johnstun Injury      Johnstun Injury Law LLC
                                                                        Law LLC        1935 St. Helens Street, Suite A
Page 4 - COMPLAINT                                                                     St. Helens, OR 97051
                                                                                       Ph: 503.410.3572
                                                                                       Fax: 503.389.1548
                Case 3:18-cv-02058-AC         Document 1      Filed 11/28/18      Page 5 of 17




                                                      14.

              In early 2017, Plaintiff Anderson became concerned about the worsening bed sores on

       her mother. Plaintiff Anderson spoke with the hospice worker, Anna Crawford (Ms. Crawford),

       who was over Plaintiff Newell’s wound care. Ms. Crawford had been coming to plaintiffs’ home

       three times a week to check in on Plaintiff Newell and to change the bandages, but plaintiff was

       worried because the sores seemed to be getting worse. Plaintiff decided to contact a registered

       nurse she used to work with, Bryan Lomax, and asked him to examine Plaintiff Newell. Mr.

       Lomax has said the following of the event:



              I am Bryan Lomax, Registered Nurse, Certified Wound Nurse. I am a friend of

              Sandra Anderson and her family. On February 12, 2017 Sandra contacted me

              with a concern of how her mother’s, Betty Newell’s, wounds were being cared for

              and asked if I would take a look and provide any insight I might have. I agreed to

              visit their home and did around 1330 that same day.



              When I arrived at the home I was introduced to Nettie Anderson, Sandra’s sister-

              in-law and Mrs. Newell’s caregiver … Both Sandra and Nettie expressed

              concerns about the wounds and asked that I assess the patient’s wounds and this

              was done. The wounds were found to be covered with transparent medical

              dressing, with what appeared to be Xeroform covering the wounds as a primary

              dressing. This dressing application was trapping the moisture against the moist

              eschar found on all 4 wounds and I was concerned that this could increase the

              risk of tissue damage and possible infection.

                                                                Johnstun Injury      Johnstun Injury Law LLC
                                                                      Law LLC        1935 St. Helens Street, Suite A
Page 5 - COMPLAINT                                                                   St. Helens, OR 97051
                                                                                     Ph: 503.410.3572
                                                                                     Fax: 503.389.1548
                Case 3:18-cv-02058-AC         Document 1      Filed 11/28/18      Page 6 of 17




              During the assessment we were required to reposition Mrs. Newell and she would

              express some discomfort with the minor position changes. With each expression

              of discomfort, Sandra would lean in and gently ask Mrs. Newell if she needed any

              pain medication. When we were required to do a major change of position so we

              could assess the left hip and sacral wounds, Mrs. Newell began expressing more

              discomfort and so we stopped and let her rest for several minutes. …



              Following the assessment I expressed my concern to Sandra, stating that Mrs.

              Newell would not be able to heal these wounds due to her lack of health and that

              the wounds should be assessed by Mrs. Newell’s primary care provider. I also

              recommended that they request the wounds be painted with Betadine/Iodine to

              help reduce the risk of infection and to dry the wounds up to also prevent further

              tissue damage. Sandra agreed to call and discuss the recommendations with the

              primary care provider.



              During my visit I saw genuine concern and care provided for Mrs. Newell. I saw

              emotions with Sandra Anderson that showed genuine concern and love for her

              failing mother. She was doing all she could, including asking me, as a friend, to

              ensure that the best care was being provided. …

                                                      15.

              Plaintiff Anderson spoke with Ms. Crawford about Mr. Lomax’s recommendations. Ms.

       Crawford agreed to make the suggested changes to Mrs. Newell’s care.

                                                                Johnstun Injury      Johnstun Injury Law LLC
                                                                      Law LLC        1935 St. Helens Street, Suite A
Page 6 - COMPLAINT                                                                   St. Helens, OR 97051
                                                                                     Ph: 503.410.3572
                                                                                     Fax: 503.389.1548
                 Case 3:18-cv-02058-AC         Document 1      Filed 11/28/18      Page 7 of 17




                                                       16.

                That same week, a substitute hospice worker arrived at plaintiffs’ home in place of Ms.

       Crawford. This substitute hospice worker saw Plaintiff Newell’s bed sores, and reported them to

       DHS for suspected abuse and neglect.

                                                       17.

                On February 22nd, 2017, DHS representative Bryan Cutright appeared at plaintiffs’

       residence to inspect Plaintiff Newell and the care being given to her. Upon request, Plaintiff

       Anderson allowed Mr. Cutright into her home. Mr. Cutright is a former law enforcement officer

       of Columbia County Sheriff’s Office. At this time, and though in poor health, Plaintiff Newell

       had been eating and drinking that day, was alert, and had been speaking and otherwise

       communicating with her family that day.

                                                       18.

                Mr. Cutright observed Mrs. Newell’s bed sores. He then looked at Plaintiff Newell’s

       nearby medical chart for 1-2 minutes. He started to take pictures. Plaintiff Anderson asked Mr.

       Cutright if she could receive copies of the photos he was taking. Mr. Cutright replied “No.”

       Sensing that the encounter was becoming adversarial, Plaintiff Anderson asked Mr. Cutright to

       leave.

                                                       19.

                Plaintiff Anderson’s husband, Frank Anderson (Mr. Anderson), noticed a United States

       Marines sigil on Mr. Cutright’s briefcase. Mr. Anderson said “I see you’re a Marine.” Mr.

       Cutright replied “Yeah, I’m tough.” Mr. Anderson answered “No, it means you’re a jarhead.”

       Mr. Cutright became visibly upset, walked to where his face was inches from Mr. Anderson’s,




                                                                 Johnstun Injury      Johnstun Injury Law LLC
                                                                       Law LLC        1935 St. Helens Street, Suite A
Page 7 - COMPLAINT                                                                    St. Helens, OR 97051
                                                                                      Ph: 503.410.3572
                                                                                      Fax: 503.389.1548
                Case 3:18-cv-02058-AC           Document 1     Filed 11/28/18       Page 8 of 17




       and stared at him intently in an intimidating manner. Mr. Anderson repeated to Mr. Cutright

       several times that he needed to leave.

                                                       20.

              As Mr. Cutright was walking out of plaintiffs’ home, he walked by Plaintiff Anderson’

       sister-in-law, Nettie Anderson (Ms. Anderson) (who is a licensed caregiver and also assisted

       with Plaintiff Newell’s care) and said “I’m going to have your license! I’m coming back with

       the authorities.” Mr. Cutright then got into his vehicle and spun out of plaintiff’s driveway,

       kicking up gravel and dust.

                                                       21.

              Immediately thereafter, plaintiff called Ms. Crawford to explain what had happened and

       attempt to resolve the escalating situation. Ms. Crawford said that she would arrive at plaintiffs’

       home soon, and would bring Linda (last name unknown), a social worker, with her.

                                                       22.

              While en route to plaintiff’s home, Mr. Cutright called Ms. Crawford. Without

       conducting a basic investigation, or having a satisfactory understanding of the facts, Mr. Cutright

       accused Plaintiff Anderson and Ms. Anderson of elder abuse due to the bed sores on Plaintiff

       Newell. Ms. Crawford explained that he was mistaken, but she would form a plan with Plaintiff

       Anderson, and Mr. Cutright agreed to postpone any further action.

                                                       23.

              After Ms. Crawford and Linda arrived at plaintiffs’ home, they discussed solutions to

       Plaintiff Newell’s care for about an hour and a half. Later that evening, Ms. Crawford called Mr.

       Cutright and explained their agreed upon plan to him. Again, Mr. Cutright agreed to postpone

       any further action.

                                                                  Johnstun Injury      Johnstun Injury Law LLC
                                                                        Law LLC        1935 St. Helens Street, Suite A
Page 8 - COMPLAINT                                                                     St. Helens, OR 97051
                                                                                       Ph: 503.410.3572
                                                                                       Fax: 503.389.1548
                 Case 3:18-cv-02058-AC         Document 1      Filed 11/28/18       Page 9 of 17




                                                        24.

               The next morning, on February 23rd, 2017, Mr. Cutright returned to plaintiffs’ home. He

       brought with him his supervisor Susan (last name unknown), an ambulance, and several

       Columbia County Sheriff’s officers whom he used to work with. Officers immediately located

       Plaintiff Anderson, Mr. Anderson, and Ms. Anderson, and restrained them all in handcuffs.

       While interrogating them, one officer placed his hand on his holstered pistol and leaned over

       them in a threatening and intimidating manner.

                                                        25.

               While sitting restrained in handcuffs, Mr. Anderson said to Susan “This has got way out

       of hand. This could have been handled differently.” Susan agreed.

                                                        26.

               One of the officers shouted at Plaintiff Anderson while inches from her face, “How could

       you do that to your mother?!” The officer also accused Plaintiff Anderson of withholding

       morphine from Plaintiff Newell. Plaintiff Anderson attempted to explain the history behind her

       mother’s care, and that though she had taken a very active role, she was not in fact over Plaintiff

       Newell’s wound care, nor was she authorized to independently administer morphine. This was

       to no avail.

                                                        27.

               Several officers took hold of Plaintiff Newell while Susan took pictures. Plaintiff Newell

       cried out in pain and was visibly distressed. She repeated to Plaintiff Anderson over and over

       “Please don’t let them take me.” While sitting handcuffed, Plaintiff Anderson attempted to

       comfort her mother by saying “Mom, I promise you’re not going anywhere.”




                                                                  Johnstun Injury      Johnstun Injury Law LLC
                                                                        Law LLC        1935 St. Helens Street, Suite A
Page 9 - COMPLAINT                                                                     St. Helens, OR 97051
                                                                                       Ph: 503.410.3572
                                                                                       Fax: 503.389.1548
                Case 3:18-cv-02058-AC        Document 1       Filed 11/28/18     Page 10 of 17




                                                      28.

              Once officers concluded their interrogation, Mr. Anderson was uncuffed and released.

       Plaintiff Anderson and Ms. Anderson, however, were placed under arrest. Officers explained

       they would be taken to the local Columbia County Jail. Plaintiff Anderson said that she had a

       lung condition, and that she needed to bring her medication. Officers told her she could use her

       medication there, but could not take it with her. As a result, Plaintiff Anderson began to cough

       uncontrollably while she was being transported to the jail. She coughed so hard that she urinated

       in her pants.

                                                      29.

              Plaintiff Newell, in her weak and fragile state, witnessed the cuffing, interrogation, and

       arrest of her daughter and Ms. Anderson. This traumatic experience deeply upset her, and from

       this time forward, she did not speak or eat again. Consequently, her condition began to rapidly

       deteriorate.

                                                      30.

              Plaintiff Newell was forcibly removed from her home without hers or Plaintiff

       Anderson’s consent and taken by ambulance to St. Johns Medical Center. She was then

       transferred to a hospice facility, where she passed away on February 28th, 2017.

                                                      31.

              While unjustly imprisoned, Plaintiff Anderson was deeply concerned for the health and

       wellbeing of her mother. Despite the years of loving care rendered to Plaintiff Newell, she was

       not permitted to see her mother once she had made bail due to a no contact order. In addition,

       Plaintiff Anderson was not even permitted to receive updates on her mother’s condition from her




                                                                 Johnstun Injury      Johnstun Injury Law LLC
                                                                       Law LLC        1935 St. Helens Street, Suite A
Page 10 - COMPLAINT                                                                   St. Helens, OR 97051
                                                                                      Ph: 503.410.3572
                                                                                      Fax: 503.389.1548
               Case 3:18-cv-02058-AC          Document 1       Filed 11/28/18     Page 11 of 17




       son, Randy Rigsby (Mr. Rigsby), who had been at Mrs. Newell’s side through nearly the entire

       duration of her hospice stay. Hospice records from February 26th, 2017 state:



              The patient is resting with eyes closed, face and body relaxed, respirations are

              unlabored, the patient’s bed is in the lowest position, call light is pinned to gown.

              The patient’s grandson’s wife asked RN about life expectancy, reporting the

              patient’s grandson is very torn on what to do today. He does not want to leave

              his grandmother and have her die alone, but wants to travel to St. Helens Oregon

              tomorrow to try and have the no contact order lifted or amended so that his

              mother can come to the care center and say goodbye to his grandmother. …

                                                       32.

              The next day, on February 27th, 2017, Plaintiff Anderson managed to have the no contact

       order amended so that she could be with her mother in her final hours. However, the court order

       stated that Mr. Rigsby and hospice staff had to be present during all visits. Plaintiff Anderson

       remained by her mother’s side until she passed away the following day.

                                                       33.

              To this date, nearly two years later, neither Plaintiff Anderson nor Ms. Anderson have

       been prosecuted for the false allegations arising from the events described above. Plaintiff

       Anderson was forced to mortgage her home to pay for her legal defense, which amounted to

       approximately $25,000.00.

                                                       34.

              Shortly after the events described above, Defendant Columbia County gave Plaintiff

       Anderson and Ms. Anderson’s mugshots to the local press, as well as a description of the false

                                                                  Johnstun Injury      Johnstun Injury Law LLC
                                                                        Law LLC        1935 St. Helens Street, Suite A
Page 11 - COMPLAINT                                                                    St. Helens, OR 97051
                                                                                       Ph: 503.410.3572
                                                                                       Fax: 503.389.1548
                  Case 3:18-cv-02058-AC         Document 1       Filed 11/28/18     Page 12 of 17




       accusations. Plaintiff’s reputation in her small community has been irreparably damaged as a

       result, and has caused her significant emotional pain and suffering.



                        FIRST CLAIM FOR RELIEF: Arrest without Probable Cause
                                     (On Behalf Of Plaintiff Anderson)
                            42 U.S.C. § 1983 4th and 14th Amendment Violations
                                (Against Defendants Cutright and Does #2-6)

                                                         35.

                 Plaintiff Anderson realleges paragraphs 1 through 34 inclusive as if more fully set forth

       herein.

                                                         36.

                 Plaintiff Anderson was entitled to be free from unlawful seizure and confinement of her

       person pursuant to the parameters of the 4th and 14th Amendments to the United States

       Constitution.

                                                         37.

                 The acts and omissions of defendants in arresting Plaintiff Anderson within her home,

       and transporting her to be confined in the Columbia County Jail, when no evidence of the

       commission of a crime was present, violated her protected rights against seizure of her person

       without probable cause, were objectively unreasonable based on the totality of the circumstances,

       and amounted to deliberate indifference to Plaintiff Anderson’s protected rights. Defendants

       violated the requirements of the 4th and 14th Amendment rights held by plaintiff to the integrity

       of her person and her right to be free from unlawful arrest by:

                 a)     failing to conduct even a basic investigation into the history of Plaintiff Newell’s

                        bed sores;



                                                                    Johnstun Injury      Johnstun Injury Law LLC
                                                                          Law LLC        1935 St. Helens Street, Suite A
Page 12 - COMPLAINT                                                                      St. Helens, OR 97051
                                                                                         Ph: 503.410.3572
                                                                                         Fax: 503.389.1548
                Case 3:18-cv-02058-AC         Document 1       Filed 11/28/18      Page 13 of 17




               b)     failing to gain an adequate understanding of bed sores in general and their

                      possible causes;

               c)     failing to conduct even a basic investigation into the quality of care Plaintiff

                      Anderson had rendered to Plaintiff Newell;

               d)     placing undue reliability upon Mr. Cutright’s testimony and opinion because Mr.

                      Cutright is well known by local law enforcement to be “overzealous.”

                                                       38.

               All defendants’ conduct was well defined by law and each defendant knew or reasonably

       should have known that their conduct was not only well below the standard prescribed by law

       herein, but was illegal per se.

                                                       39.

               As a result of these Constitutional violations, Plaintiff Anderson was deprived of her

       freedom to continue caring for her mother Plaintiff Newell, to give love and companionship to an

       ailing parent, and to be free from unnecessary and unconstitutional state interference. Plaintiff is

       entitled to compensatory damages in the sum of $500,000.00.

                                                       40.

               The actions of defendants were recklessly indifferent and calloused to Plaintiff

       Anderson’s civil rights, and punitive damages should be awarded in a sum to be determined by a

       jury.




                                                                  Johnstun Injury       Johnstun Injury Law LLC
                                                                        Law LLC         1935 St. Helens Street, Suite A
Page 13 - COMPLAINT                                                                     St. Helens, OR 97051
                                                                                        Ph: 503.410.3572
                                                                                        Fax: 503.389.1548
                  Case 3:18-cv-02058-AC         Document 1       Filed 11/28/18     Page 14 of 17




       SECOND CLAIM FOR RELIEF: Arrest and Unlawful Seizure of Person without Probable
                                           Cause
                               (On Behalf Of Plaintiff Newell)
                    42 U.S.C. § 1983 4th and 14th Amendment Violations
                        (Against Defendants Cutright and Does #1-6)

                                                         41.

                 Plaintiff Newell realleges paragraphs 1 through 40 inclusive as if more fully set forth

       herein.

                                                         42.

                 Plaintiff Newell was entitled to be free from unlawful seizure and confinement of her

       person pursuant to the parameters of the 4th and 14th Amendments to the United States

       Constitution.

                                                         43.

                 The acts and omissions of defendants in seizing Plaintiff Newell and transporting her

       elsewhere against her will, when no evidence of the commission of a crime was present, violated

       Plaintiff Newell’s protected rights against seizure of her person without probable cause, were

       objectively unreasonable based on the totality of the circumstances, and amounted to deliberate

       indifference to her protected rights. Defendants violated the requirements of the 4th and 14th

       Amendment rights held by Plaintiff Newell to the integrity of her person and her right to be free

       from unlawful seizure by:

                 a) failing to conduct even a basic investigation into the history of Mrs. Newell’s bed

                    sores;

                 b) failing to gain an adequate understanding of bed sores in general and their possible

                    causes;




                                                                    Johnstun Injury      Johnstun Injury Law LLC
                                                                          Law LLC        1935 St. Helens Street, Suite A
Page 14 - COMPLAINT                                                                      St. Helens, OR 97051
                                                                                         Ph: 503.410.3572
                                                                                         Fax: 503.389.1548
                Case 3:18-cv-02058-AC         Document 1      Filed 11/28/18      Page 15 of 17




              c) failing to conduct even a basic investigation into the quality of care Plaintiff Newell

                  had received;

              d) placing undue reliability upon Mr. Cutright’s testimony and opinion because Mr.

                  Cutright is well known by local law enforcement to be “overzealous.”

                                                       44.

              All defendants’ conduct was well defined by law and each defendant knew or reasonably

       should have known that their conduct was not only well below the standard prescribed by law

       herein, but was illegal per se.

                                                       45.

              As a result of these Constitutional violations, Plaintiff Newell was deprived of her

       freedom to be left alone, and to enjoy the rest of her life unharassed, surrounded by family, and

       to eventually die in peace. Plaintiff Newell is entitled to compensatory damages in the sum of

       $500,000.00.

                                                       46.

              The actions of defendants were recklessly indifferent and calloused to Plaintiff Newell’s

       civil rights, and punitive damages should be awarded in a sum to be determined by a jury.



                               THIRD CLAIM FOR RELIEF: Wrongful Death
                                      (On Behalf Of Plaintiff Newell)
                                                ORS 30.020
                                (Against Defendants Cutright and Does #1-6)

                                                       47.

              Plaintiff realleges paragraphs 1 through 46 if more fully set forth herein.




                                                                 Johnstun Injury       Johnstun Injury Law LLC
                                                                       Law LLC         1935 St. Helens Street, Suite A
Page 15 - COMPLAINT                                                                    St. Helens, OR 97051
                                                                                       Ph: 503.410.3572
                                                                                       Fax: 503.389.1548
                  Case 3:18-cv-02058-AC      Document 1      Filed 11/28/18     Page 16 of 17




                                                      48.

              The actions taken by defendants in the unconstitutional arrests of Plaintiff Anderson and

       Ms. Anderson, and the unlawful seizure of Plaintiff Newell’s person against her will, were

       unjustified and are not supported by law. These actions caused an extreme amount of mental and

       emotional anguish upon Mrs. Newell, which she could not bear in her already fragile and

       weakened state, thus causing her death.

                                                      49.

              All defendants’ conduct was well defined by law and each defendant knew or reasonably

       should have known that their conduct was not only well below the standard prescribed by law

       herein, but was illegal per se.

                                                      50.

              As a result of these Constitutional violations, defendants did cause the untimely death of

       Plaintiff Newell. Plaintiff Newell’s estate is entitled to compensatory damages in the sum of

       $500,000.00.

                                                      51.

              The actions of defendants were recklessly indifferent and calloused to Plaintiff Newell’s

       life and liberty, and punitive damages should be awarded in a sum to be determined by a jury.



       WHEREFORE Plaintiffs request that this Court grant judgment for them each individually as

       follows:

          1. Judgment against defendants for compensatory damages in an amount of $500,000.00;

          2. Judgment against defendants for punitive damages in a fair and reasonable

       amount to be proven at trial;

                                                                Johnstun Injury      Johnstun Injury Law LLC
                                                                      Law LLC        1935 St. Helens Street, Suite A
Page 16 - COMPLAINT                                                                  St. Helens, OR 97051
                                                                                     Ph: 503.410.3572
                                                                                     Fax: 503.389.1548
               Case 3:18-cv-02058-AC         Document 1       Filed 11/28/18     Page 17 of 17




          3. Judgment for costs, interest, attorney fees and such other and further relief as the

       Court deems just and equitable.



       DATED this 28th day of November, 2018.



                                                           s/ Jacob Johnstun
                                                    By ____________________________________
                                                    Jacob Johnstun, OSB #162146
                                                    Email: johnstun.injury.law@outlook.com
                                                    Telephone: 503-410-3572
                                                    Facsimile: 503-389-1548




                                                                 Johnstun Injury      Johnstun Injury Law LLC
                                                                       Law LLC        1935 St. Helens Street, Suite A
Page 17 - COMPLAINT                                                                   St. Helens, OR 97051
                                                                                      Ph: 503.410.3572
                                                                                      Fax: 503.389.1548
